Citation Nr: 0723272	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 2003 
rating decision by a Department of Veterans Affairs 
(hereinafter VA) Regional Office (hereinafter RO).  

A February 2007 remand by the Board directed the RO to 
conduct the appropriate disposition with respect to 
entitlement to service connection for tinnitus.  The claims 
file contains no evidence that the RO has conducted any 
development with respect to this issue, and therefore, it is 
again referred to the RO for appropriate disposition.


FINDING OF FACT

Hearing acuity has been measured to Level II in the left ear 
and Level I in the right ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).    
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in May 2003 satisfied the duty to notify provisions with 
respect to claims for service connection.  Moreover, April 
2006 and February 2007 communications ultimately informed the 
veteran of what evidence he needed to submit to support a 
claim for increased compensation.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As for the duty to 
assist, the veteran's service medical records have been 
obtained, and the veteran has been afforded VA examinations 
to assess the severity of his hearing loss.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
The Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  Id.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, the claim at issue is based on the assignment of an 
initial rating for this disability following the initial 
award of service connection for bilateral hearing loss.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Francisco, 7 Vet. App. at 58. 

The Schedule provides a table for rating purposes (Table VI) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a State-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz divided by four.  See 38 C.F.R. § 4.85.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

In certain situations, the Schedule provides for rating 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86 (2006).  If the puretone threshold is greater than 55 
decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest numeral for consideration.  Each 
ear is evaluated separately.  Id. 

Service connection for bilateral hearing loss was granted by 
a September 2003 rating decision.  A noncompensable rating 
was assigned effective from May 12, 2003.  On the VA 
authorized audiological evaluation in August 2003, pure tone 
thresholds, in decibels, were as follows:





HERTZ



Avg
1000
2000
3000
4000
RIGHT
33
30
20
35
45
LEFT
38
30
30
45
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

On the authorized VA audiological evaluation in May 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



Avg
1000
2000
3000
4000
RIGHT
36
30
30
35
50
LEFT
45
35
40
50
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.

On the most recent authorized VA audiological evaluation in 
March 2007, pure tone thresholds, in decibels, were as 
follows:





HERTZ



Avg
1000
2000
3000
4000
RIGHT
49
40
40
55
60
LEFT
54
40
50
60
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 86 percent in the left ear.

The findings from these examinations reflect, at worst, Level 
II hearing in the left ear and Level I hearing in the right 
ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As the 
findings from the examinations set forth above do not 
represent exceptional hearing loss as described by 38 C.F.R. 
§ 4.86, they represent noncompensable hearing loss under 
Table VII.  Accordingly, a compensable evaluation for the 
veteran's service-connected bilateral hearing loss is not 
warranted at any time subsequent to the effective date of the 
initial rating, May 12, 2003.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his bilateral hearing loss, 
and his service-connected residuals have not shown functional 
limitation beyond that contemplated by the noncompensable 
rating currently assigned.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.  

In so finding, although hearing loss is shown by the evidence 
of record, the documented levels of hearing loss do not merit 
a compensable rating under the Schedule.  The assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (finding the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


